Order, Supreme Court, New York County (William J. Davis, J.), entered on or about December 29, 1992, granting petitioner’s motion to stay arbitration pending a hearing on the issue of whether petitioner was bound by an arbitration agreement, unanimously affirmed, without costs.
Petitioner’s application to stay arbitration was properly granted, although made more than 20 days after receipt of notice of intent to arbitrate (see, CPLR 7503 [c]), since the parties’ contract involves interstate commerce, which is gov*56erned by the Federal Arbitration Act (see, Rothberg v Loeb, Rhoades & Co., 445 F Supp 1336, 1339). That Act does not limit the time within which a stay must be sought. Since there was a threshold question whether petitioner entered into the contract, the IAS Court properly stayed the arbitration pending an evidentiary hearing. Concur—Ellerin, J. P., Wallach, Kupferman and Rubin, JJ.